On appeal by a receiver, in an action to foreclose a mortgage on real property, from so much of an order entered as (1) sustained two objections to Ms account and surcharged him with the amounts of the expenditures therein objected to, and as (2) allowed him commissions of only $231.33, order, in so far as appealed from, unanimously *774affirmed, without costs. The appellant showed no leave of the court to make the expenditures in question, which, on the undisputed testimony, were not necessary to the preservation of the property. (Rules Civ. Prac. rule 175; Acme Mutual Corp. v. Loujay Realty Corp., 247 App. Div. 741; Seldner v. Koons, 246 id. 641.) The commissions were properly computed and allowed by the Special Term, being five per cent on $4,626.50, or $231.33. (Civ. Prac. Act, § 1547.) Present —■ Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.